


SABRA HEALTH CARE REIT, INC.
2009 PERFORMANCE INCENTIVE PLAN


1. PURPOSE OF PLAN
The purpose of this Sabra Health Care REIT, Inc. 2009 Performance Incentive Plan
(this “Plan”) of Sabra Health Care REIT, Inc., a Maryland corporation (the
“Corporation”), is to promote the success of the Corporation and to increase
stockholder value by providing an additional means through the grant of awards
to attract, motivate, retain and reward selected employees and other eligible
persons.
2.     ELIGIBILITY
The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws. An Eligible Person who has been
granted an award (a “participant”) may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine. As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.
3.     PLAN ADMINISTRATION
3.1
The Administrator. This Plan shall be administered by and all awards under this
Plan shall be authorized by the Administrator. The “Administrator” means the
Board or one or more committees appointed by the Board or another committee
(within its delegated authority) to administer all or certain aspects of this
Plan. Any such committee shall be comprised solely of one or more directors or
such number of directors as may be required under applicable law. A committee
may delegate some or all of its authority to another committee so constituted.
The Board or a committee comprised solely of directors may also delegate, to the
extent permitted by the Maryland General Corporation Law and any other
applicable law, to one or more officers of the Corporation, its powers under
this Plan (a) to designate the officers and employees of the Corporation and its


1



--------------------------------------------------------------------------------



Subsidiaries who will receive grants of awards under this Plan, and (b) to
determine the number of shares subject to, and the other terms and conditions
of, such awards. The Board may delegate different levels of authority to
different committees with administrative and grant authority under this Plan.
Unless otherwise provided in the Bylaws of the Corporation or the applicable
charter of any Administrator: (a) a majority of the members of the acting
Administrator shall constitute a quorum, and (b) the vote of a majority of the
members present assuming the presence of a quorum or the unanimous written
consent of the members of the Administrator shall constitute action by the
acting Administrator.
With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code); provided, however, that the failure
to satisfy such requirement shall not affect the validity of the action of any
committee otherwise duly authorized and acting in the matter. Award grants, and
transactions in or involving awards, intended to be exempt under Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), must
be duly and timely authorized by the Board or a committee consisting solely of
two or more non-employee directors (as this requirement is applied under Rule
16b-3 promulgated under the Exchange Act). To the extent required by any
applicable listing agency, this Plan shall be administered by a committee
composed entirely of independent directors (within the meaning of the applicable
listing agency).
3.2
Powers of the Administrator. Subject to the express provisions of this Plan, the
Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of awards and the administration
of this Plan (in the case of a committee or delegation to one or more officers,
within the authority delegated to that committee or person(s)), including,
without limitation, the authority to:

(a)
determine eligibility and, from among those persons determined to be eligible,
the particular Eligible Persons who will receive an award under this Plan;

(b)
grant awards to Eligible Persons, determine the price at which securities will
be offered or awarded and the number of securities to be offered or awarded to
any of such persons, determine the other specific terms and conditions of such
awards consistent with the express limits of this Plan, establish the
installments (if any) in which such awards shall become exercisable or shall
vest (which may include, without limitation, performance and/or time-based
schedules), or determine that no delayed exercisability or vesting is required,
establish any applicable performance


2


 

--------------------------------------------------------------------------------



targets, and establish the events of termination or reversion of such awards;
(c)
approve the forms of award agreements (which need not be identical either as to
type of award or among participants);

(d)
construe and interpret this Plan and any agreements defining the rights and
obligations of the Corporation, its Subsidiaries, and participants under this
Plan, further define the terms used in this Plan, and prescribe, amend and
rescind rules and regulations relating to the administration of this Plan or the
awards granted under this Plan;

(e)
cancel, modify, or waive the Corporation’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding awards, subject to any
required consent under Section 8.6.5;

(f)
accelerate or extend the vesting or exercisability or extend the term of any or
all such outstanding awards (in the case of options or stock appreciation
rights, within the maximum seven-year term of such awards) in such circumstances
as the Administrator may deem appropriate (including, without limitation, in
connection with a termination of employment or services or other events of a
personal nature) subject to any required consent under Section 8.6.5;

(g)
adjust the number of shares of Common Stock subject to any award, adjust the
price of any or all outstanding awards or otherwise change previously imposed
terms and conditions, in such circumstances as the Administrator may deem
appropriate, in each case subject to Sections 4 and 8.6 (subject to the no
repricing provision below);

(h)
determine the date of grant of an award, which may be a designated date after
but not before the date of the Administrator’s action (unless otherwise
designated by the Administrator, the date of grant of an award shall be the date
upon which the Administrator took the action granting an award);

(i)
determine whether, and the extent to which, adjustments are required pursuant to
Section 7 hereof and authorize the termination, conversion, substitution or
succession of awards upon the occurrence of an event of the type described in
Section 7;

(j)
acquire or settle (subject to Sections 7 and 8.6) rights under awards in cash,
stock of equivalent value, or other consideration (subject to the no repricing
provision below); and


3


 

--------------------------------------------------------------------------------



(k)
determine the fair market value of the Common Stock or awards under this Plan
from time to time and/or the manner in which such value will be determined.

Notwithstanding the foregoing and except for an adjustment pursuant to Section
7.1 or a repricing approved by stockholders, in no case may the Administrator
(1) amend an outstanding stock option or SAR to reduce the exercise price or
base price of the award, (2) cancel, exchange, or surrender an outstanding stock
option or SAR in exchange for cash or other awards for the purpose of repricing
the award, or (3) cancel, exchange, or surrender an outstanding stock option or
SAR in exchange for an option or SAR with an exercise or base price that is less
than the exercise or base price of the original award.
3.3
Binding Determinations. Any action taken by, or inaction of, the Corporation,
any Subsidiary, or the Administrator relating or pursuant to this Plan and
within its authority hereunder or under applicable law shall be within the
absolute discretion of that entity or body and shall be conclusive and binding
upon all persons. Neither the Board nor any Board committee, nor any member
thereof or person acting at the direction thereof, shall be liable for any act,
omission, interpretation, construction or determination made in good faith in
connection with this Plan (or any award made under this Plan), and all such
persons shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time.

3.4
Reliance on Experts. In making any determination or in taking or not taking any
action under this Plan, the Administrator may obtain and may rely upon the
advice of experts, including employees and professional advisors to the
Corporation. No director, officer or agent of the Corporation or any of its
Subsidiaries shall be liable for any such action or determination taken or made
or omitted in good faith.

3.5
Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.

4.     SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS
4.1
Shares Available. Subject to the provisions of Section 7.1, the capital stock
that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. For purposes of this Plan, “Common Stock” shall mean the common
stock of the Corporation and such other securities or property as may become the
subject of awards under this Plan, or may become subject to such awards,
pursuant to an adjustment made under Section 7.1.


4


 

--------------------------------------------------------------------------------



4.2
Share Limits. The maximum number of shares of Common Stock that may be delivered
pursuant to awards granted to Eligible Persons under this Plan (the “Share
Limit”) is equal to the sum of the following:

(1)
1,733,333 shares of Common Stock, plus

(2)
the number of any shares subject to stock options and stock appreciation rights
granted under the Corporation’s 2004 Equity Incentive Plan (the “2004 Plan”) and
under the Corporation’s 2002 Non-Employee Director Equity Incentive Plan (the
“Director Plan”) and outstanding on December 31, 2008 which expire, or for any
reason are cancelled or terminated, after that date without being exercised,
plus

(3)
1.25 times the number of any shares subject to restricted stock and restricted
stock unit awards granted under the 2004 Plan that are outstanding and unvested
on December 31, 2008 that are forfeited, terminated, cancelled or otherwise
reacquired by the Corporation without having become vested.

Shares issued in respect of any “Full-Value Award” granted under this Plan shall
be counted against the foregoing Share Limit as 1.25 shares for every one share
actually issued in connection with such award. (For example, if a stock bonus of
100 shares of Common Stock is granted under this Plan, 125 shares shall be
charged against the Share Limit in connection with that award.) For this
purpose, a “Full-Value Award” means any award under this Plan that is not a
stock option grant or a stock appreciation right grant.
Awards granted under the 2004 Plan after December 31, 2008 and prior to the
termination of award grant authority under that plan shall count against the
Share Limit as though such awards had been granted under this Plan.
The following limits also apply with respect to awards granted under this Plan:
(a)
The maximum number of shares of Common Stock that may be delivered pursuant to
options qualified as incentive stock options granted under this Plan is
1,733,333 shares.

(b)
The maximum number of shares of Common Stock subject to those options and stock
appreciation rights that are granted during any calendar year to any individual
under this Plan is 333,333 shares.

(c)
Additional limits with respect to Performance-Based Awards are set forth in
Section 5.2.3.

Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.

5


 

--------------------------------------------------------------------------------



4.3
Awards Settled in Cash, Reissue of Awards and Shares. To the extent that an
award granted under this Plan is settled in cash or a form other than shares of
Common Stock, the shares that would have been delivered had there been no such
cash or other settlement shall not be counted against the shares available for
issuance under this Plan. In the event that shares of Common Stock are delivered
in respect of a dividend equivalent right granted under this Plan, the actual
number of shares delivered with respect to the award shall be counted against
the share limits of this Plan (including, for purposes of clarity, the limits of
Section 4.2 of this Plan). (For purposes of clarity, if 1,000 dividend
equivalent rights are granted and outstanding when the Corporation pays a
dividend, and 50 shares are delivered in payment of those rights with respect to
that dividend, 50 shares shall be counted against the share limits of this
Plan). To the extent that shares of Common Stock are delivered pursuant to the
exercise of a stock appreciation right or stock option granted under this Plan,
the number of underlying shares as to which the exercise related shall be
counted against the applicable share limits under Section 4.2, as opposed to
only counting the shares actually issued. (For purposes of clarity, if a stock
appreciation right relates to 100,000 shares and is exercised at a time when the
payment due to the participant is 15,000 shares, 100,000 shares shall be charged
against the applicable share limits under Section 4.2 with respect to such
exercise.) Shares that are subject to or underlie awards granted under this Plan
which expire or for any reason are cancelled or terminated, are forfeited, fail
to vest, or for any other reason are not paid or delivered under this Plan shall
again be available for subsequent awards under this Plan. Shares that are
exchanged by a participant or withheld by the Corporation as full or partial
payment in connection with any award under this Plan, as well as any shares
exchanged by a participant or withheld by the Corporation or one of its
Subsidiaries to satisfy the tax withholding obligations related to any award,
shall not be available for subsequent awards under this Plan. Refer to Section
8.10 for application of the foregoing share limits with respect to assumed
awards. The foregoing adjustments to the share limits of this Plan are subject
to any applicable limitations under Section 162(m) of the Code with respect to
awards intended as performance-based compensation thereunder.

4.4
Reservation of Shares; No Fractional Shares; Minimum Issue. The Corporation
shall at all times reserve a number of shares of Common Stock sufficient to
cover the Corporation’s obligations and contingent obligations to deliver shares
with respect to awards then outstanding under this Plan (exclusive of any
dividend equivalent obligations to the extent the Corporation has the right to
settle such rights in cash). No fractional shares shall be delivered under this
Plan. The Administrator may pay cash in lieu of any fractional shares in
settlements of awards under this Plan. No fewer than 100 shares may be purchased
on exercise of any award (or, in the case of stock appreciation or purchase
rights, no fewer than 100 rights may be exercised at any one time) unless the
total number purchased or exercised is the total number at the time available
for purchase or exercise under the award.


6


 

--------------------------------------------------------------------------------



5.     AWARDS
5.1
Type and Form of Awards. The Administrator shall determine the type or types of
award(s) to be made to each selected Eligible Person. Awards may be granted
singly, in combination or in tandem. Awards also may be made in combination or
in tandem with, in replacement of, as alternatives to, or as the payment form
for grants or rights under any other employee or compensation plan of the
Corporation or one of its Subsidiaries. The types of awards that may be granted
under this Plan are (subject, in each case, to the no repricing provisions of
Section 3.2):

5.1.2
Stock Options. A stock option is the grant of a right to purchase a specified
number of shares of Common Stock during a specified period as determined by the
Administrator. An option may be intended as an incentive stock option within the
meaning of Section 422 of the Code (an “ISO”) or a nonqualified stock option (an
option not intended to be an ISO). The award agreement for an option will
indicate if the option is intended as an ISO; otherwise it will be deemed to be
a nonqualified stock option. The maximum term of each option (ISO or
nonqualified) shall be seven (7) years. The per share exercise price for each
option shall be not less than 100% of the fair market value of a share of Common
Stock on the date of grant of the option. When an option is exercised, the
exercise price for the shares to be purchased shall be paid in full in cash or
such other method permitted by the Administrator consistent with Section 5.5.

5.1.3
Additional Rules Applicable to ISOs. To the extent that the aggregate fair
market value (determined at the time of grant of the applicable option) of stock
with respect to which ISOs first become exercisable by a participant in any
calendar year exceeds $100,000, taking into account both Common Stock subject to
ISOs under this Plan and stock subject to ISOs under all other plans of the
Corporation or one of its Subsidiaries (or any parent or predecessor corporation
to the extent required by and within the meaning of Section 422 of the Code and
the regulations promulgated thereunder), such options shall be treated as
nonqualified stock options. In reducing the number of options treated as ISOs to
meet the $100,000 limit, the most recently granted options shall be reduced
first. To the extent a reduction of simultaneously granted options is necessary
to meet the $100,000 limit, the Administrator may, in the manner and to the
extent permitted by law, designate which shares of Common Stock are to be
treated as shares acquired pursuant to the exercise of an ISO. ISOs may only be
granted to employees of the Corporation or one of its subsidiaries (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of stock of each subsidiary in the
chain beginning with the Corporation and ending with


7


 

--------------------------------------------------------------------------------



the subsidiary in question). There shall be imposed in any award agreement
relating to ISOs such other terms and conditions as from time to time are
required in order that the option be an “incentive stock option” as that term is
defined in Section 422 of the Code. No ISO may be granted to any person who, at
the time the option is granted, owns (or is deemed to own under Section 424(d)
of the Code) shares of outstanding Common Stock possessing more than 10% of the
total combined voting power of all classes of stock of the Corporation, unless
the exercise price of such option is at least 110% of the fair market value of
the stock subject to the option and such option by its terms is not exercisable
after the expiration of five years from the date such option is granted.
5.1.4
Stock Appreciation Rights. A stock appreciation right or “SAR” is a right to
receive a payment, in cash and/or Common Stock, equal to the excess of the fair
market value of a specified number of shares of Common Stock on the date the SAR
is exercised over the “base price” of the award, which base price shall be set
forth in the applicable award agreement and shall be not less than 100% of the
fair market value of a share of Common Stock on the date of grant of the SAR.
The maximum term of a SAR shall be seven (7) years.

5.1.5
Other Awards. The other types of awards that may be granted under this Plan
include: (a) stock bonuses, restricted stock, performance stock, stock units,
phantom stock, dividend equivalents, or similar rights to purchase or acquire
shares, whether at a fixed or variable price or ratio related to the Common
Stock, upon the passage of time, the occurrence of one or more events, or the
satisfaction of performance criteria or other conditions, or any combination
thereof; (b) any similar securities with a value derived from the value of or
related to the Common Stock and/or returns thereon; or (c) cash awards.

5.2
Section 162(m) Performance-Based Awards. Without limiting the generality of the
foregoing, any of the types of awards listed in Section 5.1.4 above may be, and
options and SARs granted to officers and employees (“Qualifying Options” and
“Qualifying SARS,” respectively) typically will be, granted as awards intended
to satisfy the requirements for “performance-based compensation” within the
meaning of Section 162(m) of the Code (“Performance-Based Awards”). The grant,
vesting, exercisability or payment of Performance-Based Awards may depend (or,
in the case of Qualifying Options or Qualifying SARs, may also depend) on the
degree of achievement of one or more performance goals relative to a
pre-established targeted level or levels using one or more of the Business
Criteria set forth below (on an absolute basis or relative to the performance of
other companies or upon comparisons of any of the indicators of performance
relative to other companies) for the Corporation on a consolidated basis or for
one or more of the Corporation’s subsidiaries, segments, divisions or


8


 

--------------------------------------------------------------------------------



business units, or any combination of the foregoing. Any Qualifying Option or
Qualifying SAR shall be subject only to the requirements of Section 5.2.1 and
5.2.3 in order for such award to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Any other Performance-Based
Award shall be subject to all of the following provisions of this Section 5.2.
5.2.1
Class; Administrator. The eligible class of persons for Performance-Based Awards
under this Section 5.2 shall be officers and employees of the Corporation or one
of its Subsidiaries. The Administrator approving Performance-Based Awards or
making any certification required pursuant to Section 5.2.4 must be constituted
as provided in Section 3.1 for awards that are intended as performance-based
compensation under Section 162(m) of the Code.

5.2.2
Performance Goals. The specific performance goals for Performance-Based Awards
(other than Qualifying Options and Qualifying SARs) shall be, on an absolute or
relative basis, established based on one or more of the following business
criteria (“Business Criteria”) as selected by the Administrator in its sole
discretion: earnings per share; cash flow (which means cash and cash equivalents
derived from either net cash flow from operations or net cash flow from
operations, financing and investing activities); stock price; total stockholder
return; gross revenue; revenue growth; operating income (before or after taxes);
net earnings (before or after interest, taxes, depreciation and/or
amortization); return on equity or on assets or on net investment; cost
containment or reduction; net sales growth; market share; net operating profit;
expense targets; working capital targets relating to inventory and/or accounts
receivable; operating margin; planning accuracy (as measured by comparing
planned results to actual results); measurably improving quality of care
outcomes at company facilities; net sales; earnings before interest, taxes,
depreciation, amortization (EBITDA); earnings before interest, taxes,
depreciation, amortization, and rents (EBITDAR); pre- or after-tax income
(before or after allocation of corporate overhead and bonus); appreciation in
and/or maintenance of the price of the Common Stock or any other publicly-traded
securities of the Corporation; gross profits; economic value-added models or
equivalent metrics; comparisons with various stock market indices; cash flow per
share (before or after dividends); return on capital (including return on total
capital or return on invested capital); cash flow return on investment; gross
margins or cash margin; year-end cash; debt reduction; stockholder equity;
operating efficiencies; strategic partnerships or transactions (including
in-licensing and out-licensing of intellectual property); establishing
relationships with commercial entities with respect to the marketing,
distribution and sale of the Corporation’s products (including with group
purchasing organizations, distributors and other vendors, co-development,
co-marketing, profit sharing, joint venture or


9


 

--------------------------------------------------------------------------------



other similar arrangements); financial ratios, including those measuring
liquidity, activity, profitability or leverage; cost of capital or assets under
management; financing and other capital raising transactions (including sales of
the Corporation’s equity or debt securities, factoring transactions, sales or
licenses of the Corporation’s assets, including its intellectual property,
whether in a particular jurisdiction or territory or globally or through
partnering transactions); implementation, completion or attainment of measurable
objectives with respect to research, development, manufacturing,
commercialization, products or projects, production volume levels, acquisitions
and divestitures and recruiting and maintaining personnel; funds from operations
or adjusted funds from operations (each on an aggregate or per share basis); or
any combination thereof. These terms are used as applied under generally
accepted accounting principles or in the financial reporting of the Corporation
or of its Subsidiaries. To qualify awards as performance-based under Section
162(m), the applicable Business Criterion (or Business Criteria, as the case may
be) and specific performance goal or goals (“targets”) must be established and
approved by the Administrator during the first 90 days of the performance period
(and, in the case of performance periods of less than one year, in no event
after 25% or more of the performance period has elapsed) and while performance
relating to such target(s) remains substantially uncertain within the meaning of
Section 162(m) of the Code. The terms of the Performance-Based Award may specify
the manner, if any, in which performance targets shall be adjusted to mitigate
the unbudgeted impact of material, unusual or nonrecurring gains and losses,
accounting changes or other extraordinary events not foreseen at the time the
targets were set unless the Administrator provides otherwise at the time of
establishing the targets. The applicable performance measurement period may not
be less than three months nor more than 10 years.
5.2.3
Form of Payment; Maximum Performance-Based Award. Grants or awards under this
Section 5.2 may be paid in cash or shares of Common Stock or any combination
thereof. Grants of Qualifying Options and Qualifying SARs to any one participant
in any one calendar year shall be subject to the limit set forth in Section
4.2(b). The maximum number of shares of Common Stock which may be delivered
pursuant to Performance-Based Awards (other than Qualifying Options and
Qualifying SARs, and other than cash awards covered by the following sentence)
that are granted to any one participant in any one calendar year shall not
exceed 333,333 shares, either individually or in the aggregate, subject to
adjustment as provided in Section 7.1. In addition, the aggregate amount of
compensation to be paid to any one participant in respect of all
Performance-Based Awards payable only in cash and not related to shares of
Common Stock and granted to that participant in any one calendar year shall not
exceed $5,000,000. Awards that are cancelled during the year


10


 

--------------------------------------------------------------------------------



shall be counted against these limits to the extent required by Section 162(m)
of the Code.
5.2.4
Certification of Payment. Before any Performance-Based Award under this Section
5.2 (other than Qualifying Options and Qualifying SARs) is paid and to the
extent required to qualify the award as performance-based compensation within
the meaning of Section 162(m) of the Code, the Administrator must certify in
writing that the performance target(s) and any other material terms of the
Performance-Based Award were in fact timely satisfied.

5.2.5
Reservation of Discretion. The Administrator will have the discretion to
determine the restrictions or other limitations of the individual awards granted
under this Section 5.2 including the authority to reduce awards, payouts or
vesting or to pay no awards, in its sole discretion, if the Administrator
preserves such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.

5.2.6
Expiration of Grant Authority. As required pursuant to Section 162(m) of the
Code and the regulations promulgated thereunder, the Administrator’s authority
to grant new awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than
Qualifying Options and Qualifying SARs) shall terminate upon the first meeting
of the Corporation’s stockholders that occurs in the fifth year following the
year in which the Corporation’s stockholders first approve this Plan, subject to
any subsequent extension that may be approved by stockholders.

5.3
Award Agreements. Each award shall be evidenced by either (1) a written award
agreement in a form approved by the Administrator and executed by the
Corporation by an officer duly authorized to act on its behalf, or (2) an
electronic notice of award grant in a form approved by the Administrator and
recorded by the Corporation (or its designee) in an electronic recordkeeping
system used for the purpose of tracking award grants under this Plan generally
(in each case, an “award agreement”), as the Administrator may provide and, in
each case and if required by the Administrator, executed or otherwise
electronically accepted by the recipient of the award in such form and manner as
the Administrator may require. The Administrator may authorize any officer of
the Corporation (other than the particular award recipient) to execute any or
all award agreements on behalf of the Corporation. The award agreement shall set
forth the material terms and conditions of the award as established by the
Administrator consistent with the express limitations of this Plan.

5.4
Deferrals and Settlements. Payment of awards may be in the form of cash, Common
Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions as it may impose. The Administrator may


11


 

--------------------------------------------------------------------------------



also require or permit participants to elect to defer the issuance of shares or
the settlement of awards in cash under such rules and procedures as it may
establish under this Plan. The Administrator may also provide that deferred
settlements include the payment or crediting of interest or other earnings on
the deferral amounts, or the payment or crediting of dividend equivalents where
the deferred amounts are denominated in shares.
5.5
Consideration for Common Stock or Awards. The purchase price for any award
granted under this Plan or the Common Stock to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:

•
services rendered by the recipient of such award;

•
cash, check payable to the order of the Corporation, or electronic funds
transfer;

•
notice and third party payment in such manner as may be authorized by the
Administrator;

•
the delivery of previously owned shares of Common Stock;

•
by a reduction in the number of shares otherwise deliverable pursuant to the
award; or

•
subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. Shares of Common Stock
used to satisfy the exercise price of an option shall be valued at their fair
market value on the date of exercise. The Corporation will not be obligated to
deliver any shares unless and until it receives full payment of the exercise or
purchase price therefor and any related withholding obligations under Section
8.5 and any other conditions to exercise or purchase have been satisfied. Unless
otherwise expressly provided in the applicable award agreement, the
Administrator may at any time eliminate or limit a participant’s ability to pay
the purchase or exercise price of any award or shares by any method other than
cash payment to the Corporation.
5.6
Definition of Fair Market Value. For purposes of this Plan, “fair market value”
shall mean, unless otherwise determined or provided by the Administrator in the
circumstances, the last price (in regular trading) for a share of Common Stock
as


12


 

--------------------------------------------------------------------------------



furnished by the National Association of Securities Dealers, Inc. (the “NASD”)
through the NASDAQ Global Market Reporting System (the “Global Market”) for the
date in question or, if no sales of Common Stock were reported by the NASD on
the Global Market on that date, the last price (in regular trading) for a share
of Common Stock as furnished by the NASD through the Global Market for the next
preceding day on which sales of Common Stock were reported by the NASD. The
Administrator may, however, provide with respect to one or more awards that the
fair market value shall equal the last price (in regular trading) for a share of
Common Stock as furnished by the NASD through the Global Market on the last
trading day preceding the date in question or the average of the high and low
trading prices of a share of Common Stock as furnished by the NASD through the
Global Market for the date in question or the most recent trading day. If the
Common Stock is no longer listed or is no longer actively traded on the Global
Market as of the applicable date, the fair market value of the Common Stock
shall be the value as reasonably determined by the Administrator for purposes of
the award in the circumstances. The Administrator also may adopt a different
methodology for determining fair market value with respect to one or more awards
if a different methodology is necessary or advisable to secure any intended
favorable tax, legal or other treatment for the particular award(s) (for
example, and without limitation, the Administrator may provide that fair market
value for purposes of one or more awards will be based on an average of closing
prices (or the average of high and low daily trading prices) for a specified
period preceding the relevant date).
5.7
Transfer Restrictions.

5.7.1
Limitations on Exercise and Transfer. Unless otherwise expressly provided in (or
pursuant to) this Section 5.7 or required by applicable law: (a) all awards are
non-transferable and shall not be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge; (b) awards
shall be exercised only by the participant; and (c) amounts payable or shares
issuable pursuant to any award shall be delivered only to (or for the account
of) the participant.

5.7.2
Exceptions. The Administrator may permit awards to be exercised by and paid to,
or otherwise transferred to, other persons or entities pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in writing. Any permitted
transfer shall be subject to compliance with applicable federal and state
securities laws and shall not be for value (other than nominal consideration,
settlement of marital property rights, or for interests in an entity in which
more than 50% of the voting interests are held by the Eligible Person or by the
Eligible Person’s family members).


13


 

--------------------------------------------------------------------------------



5.7.3
Further Exceptions to Limits on Transfer. The exercise and transfer restrictions
in Section 5.7.1 shall not apply to:

(a)
transfers to the Corporation (for example, in connection with the expiration or
termination of the award),

(b)
the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,

(c)
subject to any applicable limitations on ISOs, transfers to a family member (or
former family member) pursuant to a domestic relations order if approved or
ratified by the Administrator,

(d)
if the participant has suffered a disability, permitted transfers or exercises
on behalf of the participant by his or her legal representative, or

(e)
the authorization by the Administrator of “cashless exercise” procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and the
express authorization of the Administrator.

5.8
International Awards. One or more awards may be granted to Eligible Persons who
provide services to the Corporation or one of its Subsidiaries outside of the
United States. Any awards granted to such persons may be granted pursuant to the
terms and conditions of any applicable sub-plans, if any, appended to this Plan
and approved by the Administrator.

6.     EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS
6.1
General. The Administrator shall establish the effect of a termination of
employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award. If the participant is not an employee of the
Corporation or one of its Subsidiaries and provides other services to the
Corporation or one of its Subsidiaries, the Administrator shall be the sole
judge for purposes of this Plan (unless a contract or the award otherwise
provides) of whether the participant continues to render services to the
Corporation or one of its Subsidiaries and the date, if any, upon which such
services shall be deemed to have terminated.

6.2
Events Not Deemed Terminations of Service. Unless the express policy of the
Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, the employment relationship shall not be considered terminated in the
case of (a) sick leave, (b) military leave, or (c) any other leave of absence
authorized by the


14


 

--------------------------------------------------------------------------------



Corporation or one of its Subsidiaries, or the Administrator; provided that,
unless reemployment upon the expiration of such leave is guaranteed by contract
or law or the Administrator otherwise provides, such leave is for a period of
not more than three months. In the case of any employee of the Corporation or
one of its Subsidiaries on an approved leave of absence, continued vesting of
the award while on leave from the employ of the Corporation or one of its
Subsidiaries may be suspended until the employee returns to service, unless the
Administrator otherwise provides or applicable law otherwise requires. In no
event shall an award be exercised after the expiration of the term set forth in
the applicable award agreement.
6.3
Effect of Change of Subsidiary Status. For purposes of this Plan and any award,
if an entity ceases to be a Subsidiary of the Corporation a termination of
employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of the Corporation or another Subsidiary that
continues as such after giving effect to the transaction or other event giving
rise to the change in status.

7.     ADJUSTMENTS; ACCELERATION
7.1
Adjustments. Subject to Section 7.2, upon (or, as may be necessary to effect the
adjustment, immediately prior to): any reclassification, recapitalization, stock
split (including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation, or other reorganization; any
spin-off, split-up, or similar extraordinary dividend distribution in respect of
the Common Stock; or any exchange of Common Stock or other securities of the
Corporation, or any similar, unusual or extraordinary corporate transaction in
respect of the Common Stock; then the Administrator shall equitably and
proportionately adjust (1) the number and type of shares of Common Stock (or
other securities) that thereafter may be made the subject of awards (including
the specific share limits, maximums and numbers of shares set forth elsewhere in
this Plan), (2) the number, amount and type of shares of Common Stock (or other
securities or property) subject to any outstanding awards, (3) the grant,
purchase, or exercise price (which term includes the base price of any SAR or
similar right) of any outstanding awards, and/or (4) the securities, cash or
other property deliverable upon exercise or payment of any outstanding awards,
in each case to the extent necessary to preserve (but not increase) the level of
incentives intended by this Plan and the then-outstanding awards.

Unless otherwise expressly provided in the applicable award agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as an entirety,
the Administrator shall equitably and proportionately adjust the performance
standards applicable to any

15


 

--------------------------------------------------------------------------------



then-outstanding performance-based awards to the extent necessary to preserve
(but not increase) the level of incentives intended by this Plan and the
then-outstanding performance-based awards.
It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstances, Section
424 of the Code, Section 409A of the Code and Section 162(m) of the Code) and
accounting (so as to not trigger any charge to earnings with respect to such
adjustment) requirements.
Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.
7.2
Corporate Transactions - Assumption and Termination of Awards. Upon the
occurrence of any of the following: any merger, combination, consolidation, or
other reorganization in connection with which the Corporation does not survive
(or does not survive as a public company in respect of its Common Stock); any
exchange of Common Stock or other securities of the Corporation in connection
with which the Corporation does not survive (or does not survive as a public
company in respect of its Common Stock); a sale of all or substantially all the
business, stock or assets of the Corporation in connection with which the
Corporation does not survive (or does not survive as a public company in respect
of its Common Stock); a dissolution of the Corporation; or any other event in
which the Corporation does not survive (or does not survive as a public company
in respect of its Common Stock); then the Administrator may make provision for a
cash payment in settlement of, or for the assumption, substitution or exchange
of any or all outstanding share-based awards or the cash, securities or property
deliverable to the holder of any or all outstanding share-based awards, based
upon, to the extent relevant under the circumstances, the distribution or
consideration payable to holders of the Common Stock upon or in respect of such
event. Upon the occurrence of any event described in the preceding sentence,
then, unless the Administrator has made a provision for the substitution,
assumption, exchange or other continuation or settlement of the award or the
award would otherwise continue in accordance with its terms in the
circumstances: (1) unless otherwise provided in the applicable award agreement,
each then-outstanding option and SAR shall become fully vested, all shares of
restricted stock then outstanding shall fully vest free of restrictions, and
each other award granted under this Plan that is then outstanding shall become
payable to the holder of such award; and (2) each award shall terminate upon the
related event; provided that the holder of an option or SAR shall be given
reasonable advance notice of the impending termination and a reasonable
opportunity to exercise his or her outstanding vested options and SARs (after
giving effect to any


16


 

--------------------------------------------------------------------------------



accelerated vesting required in the circumstances) in accordance with their
terms before the termination of such awards (except that in no case shall more
than ten days’ notice of the impending termination be required and any
acceleration of vesting and any exercise of any portion of an award that is so
accelerated may be made contingent upon the actual occurrence of the event).
Without limiting the preceding paragraph, in connection with any event referred
to in the preceding paragraph or any change in control event defined in any
applicable award agreement, the Administrator may, in its discretion, provide
for the accelerated vesting of any award or awards as and to the extent
determined by the Administrator in the circumstances.
The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award.
In any of the events referred to in this Section 7.2, the Administrator may take
such action contemplated by this Section 7.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the participant to realize the benefits intended to
be conveyed with respect to the underlying shares. Without limiting the
generality of the foregoing, the Administrator may deem an acceleration to occur
immediately prior to the applicable event and/or reinstate the original terms of
the award if an event giving rise to an acceleration does not occur.
Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.
7.3
Other Acceleration Rules. The Administrator may override the provisions of
Section 7.2 by express provision in the award agreement and may accord any
Eligible Person a right to refuse any acceleration, whether pursuant to the
award agreement or otherwise, in such circumstances as the Administrator may
approve. The portion of any ISO accelerated in connection with an event referred
to in Section 7.2 (or such other circumstances as may trigger accelerated
vesting of the award) shall remain exercisable as an ISO only to the extent the
applicable $100,000 limitation on ISOs is not exceeded. To the extent exceeded,
the accelerated portion of the option shall be exercisable as a nonqualified
stock option under the Code.

8.     OTHER PROVISIONS

17


 

--------------------------------------------------------------------------------



8.1
Compliance with Laws. This Plan, the granting and vesting of awards under this
Plan, the offer, issuance and delivery of shares of Common Stock, and/or the
payment of money under this Plan or under awards are subject to compliance with
all applicable federal and state laws, rules and regulations (including but not
limited to state and federal securities law and federal margin requirements) and
to such approvals by any listing, regulatory or governmental authority as may,
in the opinion of counsel for the Corporation, be necessary or advisable in
connection therewith. The person acquiring any securities under this Plan will,
if requested by the Corporation or one of its Subsidiaries, provide such
assurances and representations to the Corporation or one of its Subsidiaries as
the Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.

8.2
No Rights to Award. No person shall have any claim or rights to be granted an
award (or additional awards, as the case may be) under this Plan, subject to any
express contractual rights (set forth in a document other than this Plan) to the
contrary.

8.3
No Employment/Service Contract. Nothing contained in this Plan (or in any other
documents under this Plan or in any award) shall confer upon any Eligible Person
or other participant any right to continue in the employ or other service of the
Corporation or one of its Subsidiaries, constitute any contract or agreement of
employment or other service or affect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Corporation or one of
its Subsidiaries to change a person’s compensation or other benefits, or to
terminate his or her employment or other service, with or without cause. Nothing
in this Section 8.3, however, is intended to adversely affect any express
independent right of such person under a separate employment or service contract
other than an award agreement.

8.4
Plan Not Funded. Awards payable under this Plan shall be payable in shares or
from the general assets of the Corporation, and no special or separate reserve,
fund or deposit shall be made to assure payment of such awards. No participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including shares of Common Stock, except as expressly
otherwise provided) of the Corporation or one of its Subsidiaries by reason of
any award hereunder. Neither the provisions of this Plan (or of any related
documents), nor the creation or adoption of this Plan, nor any action taken
pursuant to the provisions of this Plan shall create, or be construed to create,
a trust of any kind or a fiduciary relationship between the Corporation or one
of its Subsidiaries and any participant, beneficiary or other person. To the
extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.


18


 

--------------------------------------------------------------------------------



8.5
Tax Withholding. Upon any exercise, vesting, or payment of any award or upon the
disposition of shares of Common Stock acquired pursuant to the exercise of an
ISO prior to satisfaction of the holding period requirements of Section 422 of
the Code, the Corporation or one of its Subsidiaries shall have the right at its
option to:

(a)
require the participant (or the participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such award event or payment; or

(b)
deduct from any amount otherwise payable in cash to the participant (or the
participant’s personal representative or beneficiary, as the case may be) the
minimum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such cash payment.

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law.
8.6
Effective Date, Termination and Suspension, Amendments.

8.6.1
Effective Date. This Plan is effective as of March 27, 2009, the date of its
approval by the Board (the “Effective Date”). This Plan shall be submitted for
and subject to stockholder approval no later than twelve months after the
Effective Date. Unless earlier terminated by the Board, this Plan shall
terminate at the close of business on the day before the tenth anniversary of
the Effective Date. After the termination of this Plan either upon such stated
expiration date or its earlier termination by the Board, no additional awards
may be granted under this Plan, but previously granted awards (and the authority
of the Administrator with respect thereto, including the authority to amend such
awards) shall remain outstanding in accordance with their applicable terms and
conditions and the terms and conditions of this Plan.


19


 

--------------------------------------------------------------------------------



8.6.2
Board Authorization. The Board may, at any time, terminate or, from time to
time, amend, modify or suspend this Plan, in whole or in part. No awards may be
granted during any period that the Board suspends this Plan.

8.6.3
Stockholder Approval. To the extent then required by applicable law or any
applicable listing agency or required under Sections 162, 422 or 424 of the Code
to preserve the intended tax consequences of this Plan, or deemed necessary or
advisable by the Board, any amendment to this Plan shall be subject to
stockholder approval. In addition, the no repricing provision included in
Section 3.2 may not be amended without shareholder approval.

8.6.4
Amendments to Awards. Without limiting any other express authority of the
Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the limitations set forth in Section 3.2(g).

8.6.5
Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of this Plan or amendment of any outstanding award agreement shall,
without written consent of the participant, affect in any manner materially
adverse to the participant any rights or benefits of the participant or
obligations of the Corporation under any award granted under this Plan prior to
the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.

8.7
Privileges of Stock Ownership. Except as otherwise expressly authorized by the
Administrator, a participant shall not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the participant. Except as expressly required by Section 7.1 or
otherwise expressly provided by the Administrator, no adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.

8.8
Governing Law; Construction; Severability.

8.8.1
Choice of Law. This Plan, the awards, all documents evidencing awards and all
other related documents shall be governed by, and construed in accordance with
the laws of the State of Maryland.


20


 

--------------------------------------------------------------------------------



8.8.2
Severability. If a court of competent jurisdiction holds any provision invalid
and unenforceable, the remaining provisions of this Plan shall continue in
effect.

8.8.3
Plan Construction.

(a)
Rule 16b-3. It is the intent of the Corporation that the awards and transactions
permitted by awards be interpreted in a manner that, in the case of participants
who are or may be subject to Section 16 of the Exchange Act, qualify, to the
maximum extent compatible with the express terms of the award, for exemption
from matching liability under Rule 16b-3 promulgated under the Exchange Act.
Notwithstanding the foregoing, the Corporation shall have no liability to any
participant for Section 16 consequences of awards or events under awards if an
award or event does not so qualify.

(b)
Section 162(m). Awards under Section 5.1.4 to persons described in Section 5.2
that are either granted or become vested, exercisable or payable based on
attainment of one or more performance goals related to the Business Criteria, as
well as Qualifying Options and Qualifying SARs granted to persons described in
Section 5.2, that are approved by a committee composed solely of two or more
outside directors (as this requirement is applied under Section 162(m) of the
Code) shall be deemed to be intended as performance-based compensation within
the meaning of Section 162(m) of the Code unless such committee provides
otherwise at the time of grant of the award. It is the further intent of the
Corporation that (to the extent the Corporation or one of its Subsidiaries or
awards under this Plan may be or become subject to limitations on deductibility
under Section 162(m) of the Code) any such awards and any other
Performance-Based Awards under Section 5.2 that are granted to or held by a
person subject to Section 162(m) will qualify as performance-based compensation
or otherwise be exempt from deductibility limitations under Section 162(m).

8.9
Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

8.10
Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Corporation. Awards may be granted to Eligible Persons in substitution for or in
connection with an assumption of employee stock options, SARs, restricted stock
or other stock-based awards granted by other entities to persons who are or who
will become Eligible Persons in respect of the Corporation or one of its
Subsidiaries, in connection with a distribution, merger or other reorganization
by or with the granting entity or an affiliated entity, or the acquisition by
the


21


 

--------------------------------------------------------------------------------



Corporation or one of its Subsidiaries, directly or indirectly, of all or a
substantial part of the stock or assets of the employing entity. The awards so
granted need not comply with other specific terms of this Plan, provided the
awards reflect only adjustments giving effect to the assumption or substitution
consistent with the conversion applicable to the Common Stock in the transaction
and any change in the issuer of the security. Any shares that are delivered and
any awards that are granted by, or become obligations of, the Corporation, as a
result of the assumption by the Corporation of, or in substitution for,
outstanding awards previously granted by an acquired company (or previously
granted by a predecessor employer (or direct or indirect parent thereof) in the
case of persons that become employed by the Corporation or one of its
Subsidiaries in connection with a business or asset acquisition or similar
transaction) shall not be counted against the Share Limit or other limits on the
number of shares available for issuance under this Plan.
8.11
Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to limit
the authority of the Board or the Administrator to grant awards or authorize any
other compensation, with or without reference to the Common Stock, under any
other plan or authority.

8.12
No Corporate Action Restriction. The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Board or the stockholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
Subsidiary, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, (e) any sale or transfer of all or any part of the assets or
business of the Corporation or any Subsidiary, or (f) any other corporate act or
proceeding by the Corporation or any Subsidiary. No participant, beneficiary or
any other person shall have any claim under any award or award agreement against
any member of the Board or the Administrator, or the Corporation or any
employees, officers or agents of the Corporation or any Subsidiary, as a result
of any such action.

8.13
Other Company Benefit and Compensation Programs. Payments and other benefits
received by a participant under an award made pursuant to this Plan shall not be
deemed a part of a participant’s compensation for purposes of the determination
of benefits under any other employee welfare or benefit plans or arrangements,
if any, provided by the Corporation or any Subsidiary, except where the
Administrator expressly otherwise provides or authorizes in writing. Awards
under this Plan may be made in addition to, in combination with, as


22


 

--------------------------------------------------------------------------------



alternatives to or in payment of grants, awards or commitments under any other
plans or arrangements of the Corporation or its Subsidiaries.
9.     DEFINITIONS
Unless otherwise expressly provided in the applicable award agreement, the
following terms shall have the meanings set forth in this Section 9 for purposes
of awards granted hereunder to the extent any such terms are used with respect
to such an award:
A “Change in Control” of the Corporation shall be deemed to have occurred if any
of the following events occurs:
(i)
Any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of
the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation (an “Acquiring Person”), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than 33 1/3% of the then outstanding
voting stock of the Corporation;

(ii)
A merger or consolidation of the Corporation with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 51% of the combined voting power of the voting
securities of the Corporation or surviving entity outstanding immediately after
such merger or consolidation;

(iii)
A sale or other disposition by the Corporation of all or substantially all of
the Corporation’s assets;

(iv)
During any period of two (2) consecutive years (beginning on or after the
Effective Date), individuals who at the beginning of such period constitute the
Board and any new director (other than a director who is a representative or
nominee of an Acquiring Person) whose election by the Board or nomination for
election by the Corporation’s shareholders was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination was previously so
approved, no longer constitute a majority of the Board;

provided, however, in no event shall any acquisition of securities, a change in
the composition of the Board or a merger or other consolidation pursuant to a
plan of reorganization under chapter 11 of the Bankruptcy Code with respect to
the Corporation (“Chapter 11 Plan”), or a liquidation under the Bankruptcy Code
constitute a Change in Control. In addition, notwithstanding Sections 12(d)(i),
12(d)(ii), 12(d)(iii) and 12(d)(iv) hereof, a Change in Control shall not be
deemed to have occurred in the event of a sale or conveyance in which the
Corporation continues as a holding company of an entity or

23


 

--------------------------------------------------------------------------------



entities that conduct the business or businesses formerly conducted by the
Corporation, or any transaction undertaken for the purpose of reincorporating
the Corporation under the laws of another jurisdiction, if such transaction does
not materially affect the beneficial ownership of the Corporation’s capital
stock.
“Disability” with respect to a participant means that the participant has
experienced one of the following: (1) the participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (2) the participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the participant’s employer.
“Good Cause” with respect to a participant means (unless otherwise expressly
provided in the applicable agreement setting forth the terms and conditions of
the award, or another applicable contract with the participant that defines such
term for purposes of determining the effect that a “for cause” termination has
on the participant’s awards) any one of the following: (A) any criminal
conviction of the participant under the laws of the United States or any state
or other political subdivision thereof which, in the good faith determination of
the Corporation renders the participant unsuitable as an employee or officer of
the Corporation or any Subsidiary; (B) the participant’s continued failure to
substantially perform the duties reasonably requested by the Corporation and
commensurate with the participant’s position and within the participant’s
control in such position (other than any such failure resulting from
participant’s incapacity due to the participant’s Disability) after a written
demand for substantial performance is delivered to the participant by the
Corporation, which demand specifically identifies the manner in which the
Corporation believes that the participant has not substantially performed the
participant’s duties, and which performance is not substantially corrected by
the participant within ten (10) days of receipt of such demand; or (C) any
material workplace misconduct or willful failure to comply with the
Corporation’s general policies and procedures as they may exist from time to
time by the Corporation which, in the good faith determination of the
Corporation, renders the participant unsuitable as an employee or officer of
Corporation.
“Good Reason” with respect to a participant means (unless otherwise expressly
provided in the applicable agreement setting forth the terms and conditions of
the award, or another applicable contract with the participant that defines such
term for purposes of determining the effect that a “good reason” termination has
on the participant’s awards) a resignation of the participant’s employment with
the Corporation as a result of and within 60 days after the occurrence of any of
the following without the participant’s written consent: (A) a meaningful and
detrimental reduction in the participant’s authority, duties or
responsibilities, or a meaningful and detrimental change in the participant’s
reporting responsibilities, as in effect immediately prior to the participant’s
termination of

24


 

--------------------------------------------------------------------------------



employment; (B) a material reduction in the participant’s annual base salary as
in effect immediately prior to the participant’s delivery of notice to the
Corporation stating the basis of the participant’s allegation that “Good Reason”
exists (the “Good Reason Notice”), a material reduction in the participant’s
target annual bonus (expressed as a percentage of base salary), if any, as in
effect immediately prior to the circumstances described in the Good Reason
Notice, or a material failure to provide the participant with any other form of
compensation or material employment benefit being provided to the participant
immediately prior to the circumstances described in the Good Reason Notice
(excluding however, any reduction in the amount of any annual bonus or the
granting or withholding of incentive compensation (including without limitation
options or restricted stock units) but including a material reduction to the
target amount of the bonus as stated above); or (C) a relocation of the
participant’s principal place of employment by more than fifty (50) miles (or
the requirement that the participant be based at a different location), provided
that such relocation results in a longer commute (measured by actual mileage)
for the participant from his or her primary residence to such new location.
Notwithstanding the foregoing, for any of the foregoing circumstances to
constitute “Good Reason” hereunder, (x) the participant must deliver the Good
Reason Notice to the Corporation within 30 days of the date on which the
circumstances creating “Good Reason” have first occurred, (y) such circumstances
are not corrected by the Corporation in a manner that is reasonably satisfactory
to the participant (including full retroactive correction with respect to any
monetary matter) within 30 days of the Corporation’s receipt of the Good Reason
Notice from the participant and, (z) the participant thereafter resigns his or
her employment within the 60 day time period described above.
A “Separation from Service” shall mean a “separation from service” within the
meaning of Treasury Regulation Section 1.409A-1(h)(1), without regard to the
optional alternative definitions available thereunder.
An “Unforeseeable Emergency” means a severe financial hardship to the
participant resulting from (i) an illness or accident of the participant, the
participant’s spouse, or a dependent (as defined in Section 152(a) of the Code
without regard to paragraphs (b)(1), (b)(2) and (d)(1)(b) thereof) of the
participant, (ii) loss of the participant’s property due to casualty, or (iii)
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the participant, all as determined by the
Administrator in its sole discretion and in all events constituting an
“unforeseeable emergency” within the meaning of Section 409A of the Code.



25


 